UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6519


RONALD WENDELL PORTERFIELD,

                Petitioner - Appellant,

          v.

WARDEN, Lieber Correctional Institution,

                Respondent - Appellee,

          and

JUDGE ALISON R. LEE; SOUTH CAROLINA, STATE OF; SOUTH CAROLINA
DEPARTMENT OF CORRECTIONS,

                Respondents.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Timothy M. Cain, District Judge.
(0:14-cv-00927-TMC)


Submitted:   June 25, 2015                   Decided:   June 30, 2015



Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Wendell Porterfield, Appellant Pro Se. Donald John Zelenka,
Senior Assistant Attorney General, Alphonso Simon, Jr., Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ronald   Wendell   Porterfield    seeks   to   appeal   the    district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2254 (2012) petition.              The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.       28 U.S.C. § 2253(c)(1)(A) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                  28 U.S.C.

§ 2253(c)(2) (2012).    When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.                 Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537
U.S. 322, 336-38 (2003).    When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Porterfield has not made the requisite showing.          Accordingly, we

deny a certificate of appealability and dismiss the appeal.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                               DISMISSED
                                  2